              Case 6:18-bk-03958-KSJ         Doc 201     Filed 05/10/19      Page 1 of 12

                                 UNITED STATES BANKRUPTCY
                                 COURT MIDDLE DISTRICT OF
                                 FLORIDA ORLANDO DIVISION

                                                                            CASE NO.: 6:18-bk-3958
IN RE:

EXECUTIVE NON-EMERGENCY
TRANSPORTATION, INC.
_______________________________
    DIANNE WHITNEY’S SECOND AMENDED MOTION TO LIFT
                         STAY
                             NOTICE OF OPPORTUNITY TO
                          OBJECT AND REQUEST FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within twenty-
one (21) days from the date set forth on the attached proof of service, plus an additional
three days for service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk
of the Court at 400 W. Washington Street, Suite 5100, Orlando, Florida 32801 and
serve a copy on the movant’s attorney, Derrick R. Connell, Esquire, Morgan & Morgan,
PA, 940 S. Harbor City Blvd., Melbourne, Florida 32901, and any other appropriate
persons within the time allowed. If you file and serve a response within the time
permitted, the Court will either schedule and notify you of a hearing or consider the
response and grant or deny the relief requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you
do not oppose the relief requested in the paper, will proceed to consider the paper
without further notice or hearing, and may grant the relief requested.

         COME NOW the Plaintiff, DIANE WHITNEY, by and through the undersigned

attorneys and file this Motion to Lift Stay and would state as follows:

         1.      If you do not file a response within the time permitted, the Court will consider

                 that you do not oppose the relief requested in the paper, will proceed to

                 consider the paper without further notice or hearing, and may grant the relief

                 requested.On July 21, 2017, the Plaintiff filed a Complaint in the Circuit Court of

                 Brevard County, Florida, Case No.: 05-2017-CA-037169, against Defendants,

                 EXECUTIVE SHUTTLE SERVICE, INC. AND EXECUTIVE NON-

                 EMERGENCY TRANSPORTATION, INC , for personal injuries arising out of an

                 accident that occurred on August 13, 2016.
        2. Case
              On6:18-bk-03958-KSJ
                 June 29, 2018 a Voluntary
                                        DocPetition
                                             201 under
                                                    FiledChapter 11 Bankruptcy
                                                          05/10/19    Page 2 ofwas
                                                                                 12filed.

        3.     On October 26, 2018, a Suggestion of Bankruptcy was filed in the above styled

               Brevard County, Florida case.

        4.     At the time of the subject accident, Defendant, EXECUTIVE NON-EMERGENCY

               TRANSPORTATION, INC , had available and sufficient bodily injury insurance

               coverage through ACE Property and Casualty Insurance Company with liability

               coverage in the amount of $500,000 per person. A copy of the declarations page is

               attached hereto as (“Exhibit A”). The foregoing Insurance Policy was in effect on

               August 13, 2016.

        5.     Plaintiff will not be seeking damages in excess of available insurance coverage

               against EXECUTIVE NON-EMERGENCY TRANSPORTATION, INC.

        6.     A copy of Whitney’s Proposed Order is attached hereto as (“Exhibit B”)

        WHEREFORE, Plaintiff, DIANNE WHITNEY , request this Court enter an Order lifting the

stay in Case DIANNE WHITNEY v. EXECUTIVE SHUTTLE SERVICE, INC. AND EXECUTIVE

NON-EMERGENCY TRANSPORTATION, INC, Circuit Court in and for Brevard County, Florida,

Case No.: 05-2017-CA-037169, to allow the underlying action to proceed forward with discovery

and trial.




                                  (space intentionally left blank)
                              CERTIFICATE
            Case 6:18-bk-03958-KSJ  Doc 201OF Filed
                                              SERVICE
                                                    05/10/19               Page 3 of 12
       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished, by email

and/or U.S. Mail, this ____
                        10 day of May, 2019, to: Debtor: Executive Non-Emergency Transportation

Inc., 3155 Suntree Blvd., Ste 102, Rockledge, FL 32955; Debtor Attorney: Aldo G. Bartolone, Jr., Esq.,

Bartolone   Law,   PLLC,    1030    North   Orange    Avenue,   Suite   300,   Orlando,   FL    32801

[aldo@bartolonelaw.com]; Bankruptcy Trustee, United States Trustee: Office of the United States

Trustee, George C Young Federal Building, 400 West Washington Street, suite 1100, Orlando, FL 32801;

United States Trustee Attorney: Audrey M. Aleskovsky, Esq., Office of the United States Trustee,

George C Young Federal Building, 400 West Washington St., Suite 1100, Orlando, FL 32801; and

Defendant’s Attorney: Jennifer Brooks, Esquire, Hamilton, Miller & Birthisel, LLP, 150 Southest

Second Ave., Suite 1200, Miami, FL 33131, [jmiller@hamiltonlaw.com].



                                             /s/David Moffett______________________
                                             David Moffett, Esquire
                                             FBN 336750
                                             Morgan & Morgan, P.A.
                                             20 N. Orange Ave., 16th Floor
                                             P.O. Box 4979
                                             Orlando, FL 32802-4979
                                             Telephone: 407-420-1414
                                             Facsimile: 407-245-3356
                                             Primary email: dmoffett@forthepeople.com
                                             Secondary email: galch@forthepeople.com
                                             Attorneys for Dianne Whitney
                                                   " Exhibit
                               Case 6:18-bk-03958-KSJ     DocA " 201      Filed 05/10/19   Page 4 of 12




                   INIUMBER : CAL H 08705938        I




                                                        ACE Producer Compensation
                                                            Practices & Policies
                                                                               I




                                                                                ion about ACE' s practices and policies
                                                                                                 I


        ACE believes that policyholders should have access to informat
                                                                          dent agents. You canI obtainI that information
        related to the payment of compensation to brokers and indepen
                                                                     ensation1.^comI or by calling the following toll - free
                                                                                                                            I


        by accessing our website» at http : / / www. aceproducercomp
                                                I



                                           —
        telephone number : 1 - 866-’512 -2862 .
                                       I




                                                                                                                        Page 1 of 1
      ALL- 20887 ( 10I/ 06 )
302
                               Case 6:18-bk-03958-KSJ         Doc 201        Filed 05/10/19    Page 5 of 12

                                        TRADE OR ECONOMIC SANCTIONS ENDORSEMENT

      Named insured    Executive Non-Emergency Transportation, Inc.                                  Endorsement Number


      Policy Symbol     Policy Number             Policy Period                                      Effective Date of Endorsement
      CAL               H08705938                 11/07/2015      TO   11/07/2016                    11/07/2015
      Issued By ( Name of Insurance Company )
      ACE Property and Casualty Insurance Company

                                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit us from
      providing insurance, including, but not limited to, the payment of claims. All other terms and conditions of policy remain
      unchanged .




                                                                                              Authorized Agent




       ALL- 21101 ( 11/06 ) Ptd. in U. S.A.                                                                                Page 1 of 1

303
                                 Case 6:18-bk-03958-KSJ     Doc 201       Filed 05/10/19       Page 6 of 12              -
                                                                               Important Message to Our
                                                                     Florida Auto Insurance Policyholders

                   ace usa  I




      POLICY NUMBER: CAL H08705938


      The Florida Motor Vehicle Insurance Reform Act of 1988 requires that any cancellation or nonrenewal of this policy be
      reported to the Department of Highway Safety and Motor Vehicles by us. Failure to maintain personal injury protection
      and property damage liability insurance on a motor vehicle when required by law may result in the loss of registration and
      driving privileges in Florida . If your driver ' s license or registration is suspended , the nonrefundable reinstatement fees
      required by Florida law are $150 for the first reinstatement within 3 years , $250 for the second reinstatement within 3
      years , and $ 500 for each subsequent reinstatement during the 3 years following the first reinstatement.

      If you have any questions regarding these requirements , please contact your agent or broker.




      DA- 1719 ( Ed. 4 /89 ) Ptd. in U.S . A .

D04
                                  Case 6:18-bk-03958-KSJ   Doc 201   Filed 05/10/19   Page 7 of 12



             re               aceusa
                              I




                  POLICY NUMBER : CAL H08705938



                                             Questions About Your Insurance?

       Answers to questions about your insurance , coverage information, or assistance in resolving
       complaints can be obtained by calling ACE USA, Customer Support Service Department, at
       1•-.800-352-4462.
         T
                                  i   a




       ALL-5 X 45 (11/96 ) Ptd. in U. S.A.
D 05
                        ACE USA
                                Case 6:18-bk-03958-KSJ             Doc 201         Filed 05/10/19    Page 8 of 12
                                                                                        BUSINESS AUTO DECLARATIONS
                        ACE Property and Casualty Insurance Company
                        P.O . Box 1000
                        436 Walnut Street
                        Philadelphia , PA 19106


                        POLICY NUMBER : CAL H08705938
                        NEW BUSINESS

       INSURED
       Named Insured : Executive Non-Emergency Transportation, Inc .


       Address:              3270 Suntree Blvd Suite 1101
                             Melbourne FL 32940




      PRODUCER
      Producer Number:                  273581
      Producer Name :                   AFFINITY INSURANCE SERVICES INC
      Producer Address :                159 EAST COUNTY LINE ROAD
                                        HATBORO PA 19040•-1218 —
      PRODUCER BILLED




      ITEM ONE - POLICY INFORMATION
      Form of Business: Corporation


      Named Insured ' s Business:         Non-Emergency Transportation

      Policy Period : Policy covers from 11 / 07 / 2015 toI 11 / 07 / 2016 12 :01 am standard time at the named insured ' s address
      stated above.

      Audit Period : NON-AUDITABLE
                . J.


      Estimated Total Premium :         $ 144 ,454.00   Deposit/ Minimum Premium (IncludingI taxes and surcharges)

       In return for the payment of premium and subject to all the terms of this policy we agree with you to provide
       the insurance as stated in this policy .




      DA- 3 K 41 b 02/2003                        Copyright, insurance Services Office,I Inc. 2000                      Page 1 of 11
306
  I                                                                11/ 10 / 2015
                                  Case 6:18-bk-03958-KSJ                    Doc 201           Filed 05/10/19     Page 9 of 12
                              ACE USA                                                               BUSINESS AUTO DECLARATIONS
       >
                              ACE Property and Casualty Insurance Company
                              P.O . Box 1000
                              436 Walnut Street
                              Philadelphia, PA 19106


                              rPOLICY NUMBER;’:J CALJA
                                                     H 08705938
                              NEW BUSINESS
           ITEM TWO - SCHEDULE OF COVERAGES AND COVERED AUTOS
           This policy provides only those coverages where a charge is shown in the premium column below. Each of
           these coverages will apply only to those “ autos" shown as covered “ autos. " “ Autos" are shown as covered
              __ ” for a particular coverage• by the entry 1of1one «or more of the symbols from
           “ autos
            1            »
                                                                                                the COVERED AUTO Section
           of the* IBusiness Auto• •Coverage• iForm1 1next• toi the_ • rname of the coverage.

                                            COVERED AUTOS
                                              ( Entry of one or
                                                 more of the
                                                                                                LIMIT
                  COVERAGES                  symbols from the              THE MOST WE WILL PAY FOR ANY ONE                     PREMIUM
                        —                    COVERED> AUTOl   _
                                                         . the
                                                Section1 of                           ACCIDENT OR LOSS
                                               Business Auto
                                              Coverage Form
                                               shows which
                                            autos are covered
                                                  autos)

           LIABILITY                    7,8,9                                                  $500,000
                                                                                                                                  mm
           PERSONAL INJURY              5                          SEPARATELY STATED IN EACH PIP ENDORSEMENT
           PROTECTION (or equivalent
           Noi Fault Coverage )
                                                                   S   0                      DED
                                                                                                                                             rm

                                                                                                                                         -
                                                                                                                                     —-
           UNINSURED MOTORISTS•    _    7                          SEE THE ATTACHED ENDORSEMENT( Si) AND
                                                                                                      l l SCHEDULE
                                                                   OF COVERED1 AUTOS.



                                                                   ACTUAL CASH VALUE OR COST
           PHYSICAL
              — ~ DAMAGE
                                                                            "

                                                                                     .,    Y
                                                                                                      OF REPAIR , WHICHEVER
                                                                                                    " ” *

                                                                   IS LESS , MINUS $ DED. FOR/EACHi COVERED AUTO
           COMPREHENSIVE
           COVERAGE
                                        7
                                                                   OR
                                                                            ’

                                                                                          Y
                                                                                                      ’




                                                                   SEE THE SCHEDULE OF COVERED AUTOS FOR THE
                                                                                                                 .Y
                                                                   BUT NO DEDUCTIBLE APPLIES TO LOSS CAUSED BY FIRE
                                                                   CV                                            '

                                                                     . LIGHTNING (.Ni./ A private passenger types in NY )


                                                                   DEDUCTIBLE APPLICABLE FOR EACH AUTO.

                                                                  ACTUAL CASH VALUE OR COST OF REPAIR , WHICHEVER
           PHYSICAL DAMAGE                                        IS LESS , MINUS $ DED. FOR EACH COVERED AUTO .
           COLLISION COVERAGE           7                                                                                            —   -       ,
                                                                                          :
                                                                  SEEi THE SCHEDULE OF COVEREDi AUTOS FOR THE
                                                                  DEDUCTIBLE APPLICABLE FOR EACH AUTO.
                                                                                                             .                       1

                                                                                      PREMIUM FOR r                                          —
                                                                                                  ENDORSEMENTS
                                                                                                                                             1
                                                                                      TOTAL PREMIUMi
                                                                                                                                 mmi
                                                                                                                                 i




       DA-3K41b 02/ 2003                                   Copyright, Insurance Services Office, Inc. 2000                           Page 2 of 11
D 07                                                                            11/10/2015
Case 6:18-bk-03958-KSJ    Doc 201      Filed 05/10/19   Page 10 of 12




                         "Exhibit B"
           Case 6:18-bk-03958-KSJ         Doc 201     Filed 05/10/19    Page 11 of 12

                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


IN RE:                                                             CASE NO.: 6:18-bk-3958

EXECUTIVE NON-EMERGENCY
TRANSPORTATION, INC.



            ORDER GRANTING DIANNE WHITNEY’S SECOND AMENDED
                          MOTION TO LIFT STAY

         THIS CASE came on for consideration on the Motion to Lift Stay filed by DIANNE

WHITNEY. The Motion was served by negative and no appropriate response was timely filed.

Accordingly, it is

         ORDERED:

                     1. The Motion to Lift Stay, (Document No.______) is GRANTED.

                     2. The automatic stay arising by reason of 11 U.S.C. §362 of the Bankruptcy

            Code is terminated as to Movant’s interest in the following property:

               Plaintiffs’ Complaint filed on July 21, 2017 in the Circuit Court of Brevard

               County, Florida, Case No.: 05-2017-CA-037169, against Defendants,

               EXECUTIVE SHUTTLE SERVICE, INC. AND EXECUTIVE NON-

               EMERGENCY TRANSPORTATION, INC , for personal injuries arising out of

               an accident that occurred on August 13, 2016. At the time of the subject accident,

               Defendant, EXECUTIVE NON-EMERGENCY TRANSPORTATION, INC. ,

               had available and sufficient bodily injury insurance coverage through ACE

               Property and Casualty Insurance Company with liability coverage in the amount

               of $500,000 per person. The foregoing Insurance Policy was in effect on August

               13, 2016. Plaintiff will not be seeking damages in excess of available insurance
            Case 6:18-bk-03958-KSJ        Doc 201      Filed 05/10/19     Page 12 of 12

               coverage against EXECUTIVE NON-EMERGENCY TRANSPORTATION,

               INC..

       3.      The automatic stay is modified for the sole purpose of allowing Movant to

complete in rem relief to take any and all steps necessary to exercise any and all rights it may

have in the collateral, to gain possession of said collateral, to have such other and further in rem

relief as is just, and that movant shall not obtain in personam relief against the debtor.


       DONE and ORDERED in Orlando, Florida on ____________________________.




                                              ______________________________
                                              Chief United States Bankruptcy Judge



Attorney, David B. Moffett, Esq., is directed to serve a copy of this Order on interested parties
and file a proof of service within 3 days of entry of Order.

David B. Moffett, Esquire will furnish copies to:

   1. Debtor: Executive Non-Emergency Transportation Inc., 3155 Suntree Blvd., Ste 102,
      Rockledge, FL 32955;
   2. Debtor Attorney: Aldo G. Bartolone, Jr., Esq., Bartolone Law, PLLC, 1030 North
      Orange Avenue, Suite 300, Orlando, FL 32801 [aldo@bartolonelaw.com];
   3. Bankruptcy Trustee, United States Trustee: Office of the United States Trustee,
      George C Young Federal Building, 400 West Washington Street, suite 1100, Orlando, FL
      32801;
   4. United States Trustee Attorney: Audrey M. Aleskovsky, Esq., Office of the United
      States Trustee, George C Young Federal Building, 400 West Washington St., Suite 1100,
      Orlando, FL 32801; and
   5. Defendant’s Attorney: Jennifer Brooks, Esquire, Hamilton, Miller & Birthisel, LLP,
      150 Southest Second Ave., Suite 1200, Miami, FL 33131, [jmiller@hamiltonlaw.com].
